DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murata et al. (2016/0317028), hereinafter Murata in view of Hart et al. (2009/0268161), hereinafter Hart.

Murata fails to disclose wherein the objective optical system curves the concentrating plane such that the concentrating plane has a convex shape toward a side of a fundus of the examinee’s eye.
Hart discloses wherein the objective optical system curves the concentrating plane such that the concentrating plane has a convex shape toward a side of a fundus of the examinee’s eye (paragraph 0061 discloses the optical system provides the curvature of the plane with the curvature of the retina of the eye).
Therefore it would have been obvious to one having ordinary skill in the art to combine the device of Murata with the plane having a curvature of Hart for the purpose of optimal lateral resolution in the imaging of the posterior pole of the subject eye. 
 

Regarding claim 3, Murata discloses, in figure 1A, an OCT apparatus (1, optical coherence tomography) (paragraph 0027), wherein the objective optical system has one or more lenses (27a and 27b, lenses) (paragraph 0045).
Regarding claim 4, Murata discloses, in figure 1A, an OCT apparatus (1, optical coherence tomography) (paragraph 0027), wherein the optical scanner is disposed at a position separated from the objective optical system by a longer length than a focal length of the objective optical system (paragraph 0047), and a main ray of the measurement light emitted from the objective optical system to the examinee’s eye is inclined to an approaching direction toward an optical axis of the light guiding optical system (paragraphs 0045 and 0065).
Regarding claim 5, Murata discloses, in figure 1A, an OCT apparatus (1, optical coherence tomography) (paragraph 0027), wherein an angle of the main ray with respect to the optical axis is set in a range of a first angle or smaller, the first angle being formed between the optical axis and a first main ray that matches a normal line of a sphere having a cornea-equivalent radius and placed at an appropriate operation distance (paragraphs 0045 and 0065).
Regarding claim 6, Murata discloses, in figure 1A, an OCT apparatus (1, optical coherence tomography) (paragraph 0027), wherein an angle of the main ray with respect to the optical axis is set in a range of a second angle or larger, the second angle being formed between the optical axis and a second main ray that matches a normal line of a sphere having a sclera-equivalent radius and placed at an appropriate operation distance (paragraphs 0045 and 0065).

Regarding claim 8, Murata discloses, in figure 1A, an OCT apparatus (1, optical coherence tomography) (paragraph 0027), wherein the curvature of the concentrating plane is maintained in the convex shape toward the side of the fundus of the examinee’s eye in a state where the switching unit has switched from the anterior chamber imaging mode to the fundus imaging mode (paragraphs 0065-0068).
Regarding claim 9, Murata discloses, in figure 1A, an OCT apparatus (1, optical coherence tomography) (paragraph 0027), wherein the OCT optical system includes a plurality of the reference optical paths having different optical path lengths from each other (paragraph 0047).
Regarding claim 10, Murata discloses, in figure 1A, an OCT apparatus (1, optical coherence tomography) (paragraph 0027), further comprising:  an optical path length difference adjusting unit configured to adjust an optical path length difference between the measurement optical path and the reference optical path in response to the mode switching by the switching unit (paragraph 0047 discloses driving unit changes length of the optical path and paragraph 0048).

Regarding claim 12, Murata discloses, in figure 1A, an OCT apparatus (1, optical coherence tomography) (paragraph 0027), wherein the attachment optical system bends the measurement light toward the side of the optical axis such that a second solid angle that is a scanning solid angle of the measurement light at the turning point is greater than a first solid angle that is a scanning solid angle of the measurement 5 light in the optical scanner (paragraph 0100).
Regarding claim 13, Murata discloses, in figure 1A, an OCT apparatus (1, optical coherence tomography) (paragraph 0027), wherein the attachment optical system is a lens attachment including one or more lenses (paragraph 0100).

Claims 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murata et al. (2016/0317028), hereinafter Murata in view of Hart et al. (2009/0268161), hereinafter Hart as applied to claim 1 above, and further in view of Buckland et al. (2014/0354950), hereinafter Buckland.

Murata fails to disclose wherein the attachment optical system includes a first lens group having negative power and a second lens group having positive power, the first lens group and the second lens group being arranged in this order from 15 the objective optical system toward the examinee’s eye.
Buckland discloses wherein the attachment optical system includes a first lens group having negative power and a second lens group having positive power, the first lens group and the second lens group being arranged in this order from 15 the objective optical system toward the examinee’s eye (paragraph 0050).
Therefore it would have been obvious to one having ordinary skill in the art to modify the device of Murata with the lens groups of Buckland for the purpose of modifying the optical power.
Regarding claim 15, Murata discloses all the limitations in common with claim 1, and such is hereby incorporated.
Murata fails to disclose wherein the attachment optical system includes a compound lens that is suitable for correcting at least one of an asymmetrical aberration and a 20 curved field and is obtained by joining a lens having negative power and a lens having positive power, the compound lens being provided in one of the first lens group and the second lens group or in a part of each of the lens groups.
Buckland discloses wherein the attachment optical system includes a compound lens that is suitable for correcting at least one of an asymmetrical aberration and a 20 curved field and is obtained by joining a lens having negative power and a lens having positive power, the compound lens being provided in one of the first lens group and the second lens group or in a part of each of the lens groups (paragraph 0050).
Therefore it would have been obvious to one having ordinary skill in the art to modify the device of Murata with the lens groups of Buckland for the purpose of modifying the optical power.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDI N THOMAS whose telephone number is (571)272-2341.  The examiner can normally be reached on Monday - Friday 7:30 - 3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRANDI N THOMAS/Primary Examiner, Art Unit 2872